Citation Nr: 1550536	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-16 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.  He died in June 2010.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2013 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO) which denied the claim for service connection for the cause of the Veteran's death.  The case is currently under the jurisdiction of the RO in Pittsburgh, Pennsylvania.  

In September 2014, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Further development is necessary in this case. 

At this juncture, it has been established that the Veteran died from liver cancer, primary site unknown.  However, it was noted in his medical records that the primary site could include lung, gastrointestinal tract, pancreas, and liver amongst others.  Lung cancer is a presumptive disease of Agent Orange.  The appellant testified at her September 2014 Travel Board hearing, that although the Veteran's service treatment records are not of record, she was told by the Veteran that he served in Vietnam.  She stated that he was on a ship she believed to be the Shangri-La, and others she could not name, and that he was a mechanic and went on shore to pick-up parts for airplanes and helicopters and also served on the ship.  The Veteran's private physician, T.D.M., MD, indicated, in pertinent part, that the Veteran's metastatic carcinoma was possibly caused by Agent Orange exposure.  However, he did not give a rationale for his opinion.  Therefore, a VA medical opinion is necessary.  What else needs to be determined is if the Veteran had service in Vietnam, which includes service involving duty or visitation to Vietnam or in the waters offshore. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary consent, obtain copies of the Veteran's medical records from Carmel East Hospital Columbus, Ohio, and Teresa E. Quinlan, M.D., Winchester Medical and Health, Canal Winchester, Ohio.

2.  The AOJ should contact the National Archives, National Personnel Records Center (NPRC), or any other appropriate repository and request a finding as to whether the Veteran, who served from 1965 to 1968, ever served on the USS Shangri-La (CVA-38), or other unnamed ships,  and if so, did he serve on this ship or any other ship while the ship may have been docked in inland waters of Vietnam or, if not, whether he disembarked from such ship in Vietnam in order to perform his duties as a mechanic during that time.  The Veteran's DD Form 214N reflects that he had one year, nine months and 10 days of foreign and/or sea service.

3.  Thereafter, if it is determined that the Veteran had service in Vietnam or in waters inland of Vietnam, his complete claims file should be reviewed by an appropriate VA examiner.  The examiner should provide a medical opinion which indicates whether it is at least as likely as not (50 percent or greater probability) that the Veteran's metastatic liver cancer with possible primary site of lung cancer, was of service onset or is otherwise related to active service.  All findings and conclusions should be set forth in a legible report.  A complete rationale for any opinion must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

